OPINION
ROBERTS, Judge.
This is an appeal from an order revoking probation. On July 16, 1971, appellant was convicted for the offense of felony theft; the punishment was assessed at five years, probated.
One of the terms of probation was that the appellant report to the probation officer monthly, during the period of probation. A report of probation violation was filed on November 12, 1971, alleging that appellant had violated the terms of his probation in that he had not reported to the probation officer during the months of August, September, and October of 1971. A motion to revoke probation was filed on December 21, 1971, making the same allegation. The probation officer and the appellant both testified that he had failed to report as alleged in the application.
The evidence further showed that appellant did not report during the months of August, September, October, November, or in December, 1971, having been placed in jail on December 21, 1971. The probation officer further testified that he made a phone call to the number given him by appellant; talked to appellant’s brother; a letter was written to appellant at the address given; the probation officer went to the address and talked to appellant’s sister; and in November went to the address and talked to appellant’s father. Appellant testified that the reason he did not report was that he was working as a bartender and felt that that would automatically revoke his probation.
*644The only issue on appeal of revocation of probation is whether or not the trial court has abused its discretion. Pitts v. State, 442 S.W.2d 389 (Tex.Cr.App.1969); Basinger v. State, 450 S.W.2d 623 (Tex.Cr.App.1970). The evidence shows appellant violated a condition of his probation, and no abuse of discretion is shown.
The judgment is affirmed.